USCA11 Case: 20-11749   Date Filed: 03/03/2021   Page: 1 of 10



                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 20-11749
                         Non-Argument Calendar
                       ________________________

                        Agency No. A209-890-801



CIBA NOHELY DOMINGUEZ-SALMERSON,
DIEGO IVAN MORALES-DOMINGUEZ,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (March 3, 2021)

Before WILSON, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11749          Date Filed: 03/03/2021      Page: 2 of 10



       Cibia Dominguez-Salmerson seeks review of the Board of Immigration

Appeals’ (BIA) final order affirming the immigration judge’s (IJ) denial of her

application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (CAT).1

       Because we write for the parties, we assume familiarity of the facts and set

out only those necessary for the resolution of this appeal. Dominguez-Salmerson

and her son are natives and citizens of Honduras. In Honduras, Dominguez-

Salmerson lived with her domestic partner Marvin, Marvin’s aunt Ida, and Ida’s

partner Ephraim Hernandez-Morales. Dominguez-Salmerson claims that she was

sexually harassed, threatened, and stalked by Hernandez-Morales and that

Hernandez-Morales’s family members, who were in a gang, threatened her. She

says that she left Honduras to flee from Hernandez-Morales.

       Dominguez-Salmerson and her son entered the United States at or near

Hidalgo, Texas in November 2016. In December 2016, the Department of

Homeland Security served them with a notice to appear, charging them with being

removable under the Immigration and Nationality Act (INA) § 212(a)(7)(A)(i)(I), 8

U.S.C. § 1182(a)(7)(A)(i)(I), as being persons not in possession of valid entry



1
 Dominguez-Salmerson’s petition for review is filed on behalf of herself and Diego Morales-
Dominguez, her minor child and derivate asylum applicant.
                                              2
          USCA11 Case: 20-11749          Date Filed: 03/03/2021      Page: 3 of 10



documents at the time of admission. Dominguez-Salmerson applied for asylum

and withholding of removal under the INA and CAT. She contended that she

qualified as a refugee under the INA because she belonged to a particular social

group. She described the social group as “a family relative of those sexually

molested by gangs or gang members family, who resist sexual assault by the same

gang.”

       The IJ found that Dominguez-Salmerson did not satisfy her burden of proof

for asylum or withholding removal, and that her CAT claim also failed. She

appealed to the BIA, arguing that she was eligible for asylum or withholding. The

BIA dismissed Dominguez-Salmerson’s appeal, relying on Matter of A-B-, 27 I. &

N. Dec. 316 (A.G. 2018), to conclude that she failed to establish membership in a

cognizable particular social group because her proposed social group was

circularly defined, and was not distinct or particular.2 It also found that she had

not established that a central reason Hernandez-Morales had the inclination to

harm her was on account of her membership in the putative social group, as is

required by law. This appeal followed.

       First, Dominguez-Salmerson argues that Matter of A-B- was erroneously

decided because past harm may be used for a future fear claim. She also says that


2
 Dominguez-Salmerson does not present an argument challenging the denial of her CAT claim.
Therefore, she has abandoned that issue. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228
n.2 (11th Cir. 2005) (per curiam).
                                              3
         USCA11 Case: 20-11749       Date Filed: 03/03/2021   Page: 4 of 10



her particular social group was not circularly defined because she was targeted by

gangs for resisting sexual assault by a gang member’s relative and, thus, was

defined by her irretrievable resistance to repeated harm. Second, Dominguez-

Salmerson argues that the BIA’s rationale for dismissing her application for

asylum was contrary to the well-established principle that many bona fide refugees

flee or fear harm by non-state actors and cannot avail themselves of government

protection, and that the BIA did not make an individualized analysis of whether the

Honduran government was unable or unwilling to control her non-state persecutor.

                                         I.

      We review only the decision of the BIA, except to the extent that the BIA

expressly adopts or explicitly agrees with the IJ’s opinion. Ayala v. U.S. Att’y

Gen., 605 F.3d 941, 947–48 (11th Cir. 2010). We do not consider issues that were

not reached by the BIA. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir.

2016) (per curiam).

      “In a petition for review of a BIA decision, we review conclusions of law de

novo.” Id. And whether an asserted group qualifies as a “particular social group”

under the INA is a question of law. Id. Our review is informed by the principles

of Chevron deference. Chevron, U.S.A., Inc. v. Natural Res. Def. Council, 467

U.S. 837, 842–44 (1984); see also Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190,

1195–96 (11th Cir. 2006) (applying Chevron deference to the BIA’s interpretation


                                          4
         USCA11 Case: 20-11749       Date Filed: 03/03/2021    Page: 5 of 10



of what constitutes a particular social group within the meaning of the INA).

However, a single-member, non-precedential BIA decision may not be entitled to

Chevron deference unless it is deemed to have relied on existing precedent such

that the single-member BIA decision is actually dictated or compelled by an earlier

decision. Perez-Zenteno v. U.S. Att’y Gen., 913 F.3d 1301, 1308 (11th Cir. 2019).

      We review the BIA’s factual determinations under the substantial evidence

test. Gonzalez, 820 F.3d at 403. Under this “highly deferential” test, we must

affirm the BIA’s decision if it is “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Adefemi v. Ashcroft, 386

F.3d 1022, 1026–27 (11th Cir. 2004) (en banc).

                                          II.

      The Attorney General may grant asylum to an applicant who meets the

INA’s definition of a “refugee.” INA § 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A).

A refugee is defined as:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The applicant bears the burden

of proving that she is a refugee. INA § 208(b)(1)(B)(i), 8 U.S.C.

§ 1158(b)(1)(B)(i).
                                          5
           USCA11 Case: 20-11749      Date Filed: 03/03/2021    Page: 6 of 10



      An applicant can satisfy the burden of proving refugee status by showing

membership in a “particular social group” entitled to protection. We have stated

that the criteria for establishing a particular social group, as interpreted by the BIA,

are (1) “the group’s members must have a common characteristic, other than their

risk of being persecuted, that characteristic must be immutable or fundamental to a

member’s individual conscience or identity”; (2) “a group must have sufficient

social distinction” so as to be perceived as a distinct group by society as a whole;

and (3) “a group must be defined with particularity, meaning it must “be discrete

and have definable boundaries, and not be amorphous, overbroad, diffuse, or

subjective.” Amezcua-Preciado v. U.S. Att’y Gen., 943 F.3d 1337, 1342–43 (11th

Cir. 2019) (per curiam) (quotation marks omitted). Additionally, the group cannot

be defined by its persecution or risk of persecution. Castillo-Arias, 446 F.3d at

1198. We have cautioned that a particular social group should not be a “catch all”

for all persons alleging persecution who do not fit elsewhere within the protected

grounds, as that would “render the other four categories meaningless.” Id. at

1197–98.

      In Amezcua-Preciado, we deferred to the Attorney General’s interpretation

of the phrase “particular social group” in Matter of A-B-. We held that the

applicant’s proposed particular social group, “women in Mexico who are unable to

leave their domestic relationship,” was not legally cognizable because the applicant


                                           6
           USCA11 Case: 20-11749           Date Filed: 03/03/2021       Page: 7 of 10



did not provide sufficient evidence that the group was socially distinct, failed to

define the group with particularity, and defined the group by the underlying alleged

persecution. Amezcua-Preciado, 943 F.3d at 1344–45.3 Similarly, we afforded

Chevron deference to the BIA in Perez-Zenteno. There, we held that the

applicant’s proposed particular social group, “Mexican citizens targeted by

criminal groups because they have been in the United States and they have families

in the United States,” was not legally cognizable because the evidence provided by

the applicant was insufficient to show the group was socially distinct, the group

was not defined with particularity as it could include large swaths of the Mexican

population, and the group was defined circularly by the risk of persecution. Perez-

Zenteno, 913 F.3d at 1308–10.



3
  In Matter of A-B-, the Attorney General overruled Matter of A-R-C-G-, 26 I. & N. Dec. 388
(BIA 2014), which held that the particular social group of “married women in Guatemala who
are unable to leave their relationship” was legally cognizable. The Attorney General decided
that, instead, the particular social group of “El Salvadoran women who are unable to leave their
domestic relationships where they have children in common” was legally incognizable. Matter
of A-B-, 27 I. & N. at 319, 326, 346. The Attorney General reasoned that the expansive category
of particular social groups based on private violence was legally incognizable because it did not
exist independently of the persecution members of the group experienced. Id. at 319, 334–36.
The Attorney General also clarified that an applicant seeking asylum on the basis of membership
in a particular social group must show: (1) membership in a particular group that is comprised of
members with an immutable characteristic, is defined with particularity, and is socially distinct
within the relevant society; (2) membership in the group is a central reason for her persecution;
and (3) the harm is inflicted by the government or by persons that the government is unable or
unwilling to control. Id. at 320. The Attorney General added that asylum claims stemming from
domestic violence perpetrated by nongovernmental actors generally will not qualify for asylum
because it is unlikely that the alien can show that the violence is an issue that the government is
unwilling or unable to address, even if it is true that the government has problems effectively
policing certain crimes or certain groups are more likely to be victimized. Id.

                                                 7
         USCA11 Case: 20-11749       Date Filed: 03/03/2021   Page: 8 of 10



      After an applicant establishes that she is part of a protected group, she must

demonstrate that she (1) was persecuted in the past on account of a protected

ground or (2) has a well-founded fear that she will be persecuted in the future on

account of a protected ground. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th

Cir. 2006) (per curiam). “To establish asylum based on past persecution, the

applicant must prove (1) that she was persecuted, and (2) that the persecution was

on account of a protected ground.” Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341,

1351 (11th Cir. 2009) (alteration adopted). And to establish a well-founded fear of

future persecution, the applicant must show a reasonable possibility that he will be

singled out for persecution on account of a protected ground and that his fear is

both “subjectively genuine and objectively reasonable.” Id. at 1352.

      A noncitizen must prove she suffered persecution on account of a protected

ground. Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d 1148, 1158 (11th Cir. 2019).

This connection between the persecution and the statutorily protected ground is

known as the “nexus” requirement. Id. To satisfy the nexus requirement, an

asylum applicant must establish that the protected ground was “at least one central

reason” for her persecution. Id. We have not specifically construed the term

“central” in any published decision, but we have stated that one of the five

statutory grounds need not be the only motivation for the persecution. Sanchez

Jimenez, v. U.S. Att’y Gen., 492 F.3d 1223, 1232 (11th Cir. 2007) (“Rather, it is by


                                          8
         USCA11 Case: 20-11749        Date Filed: 03/03/2021   Page: 9 of 10



now well-established in our case law that an applicant can establish eligibility for

asylum as long as he can show that the persecution is, at least in part, motivated by

a protected ground.” (quotation marks and emphasis omitted)).

      To qualify for withholding of removal under the INA, an applicant must

show that, if returned to his country, her life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). If a petitioner is unable

to meet the standard of proof for asylum, she cannot meet the more stringent

standard for withholding of removal. Id.

                                         III.

      The BIA did not err in finding that Dominguez-Salmerson’s proposed

particular social group was not legally cognizable as it was circularly defined by

the harm suffered or feared, was not socially distinct, and was not defined with

particularity. First, she uses her alleged past and future persecution, sexual

harassment, and assault from Hernandez-Morales to define her proposed social

group. This is not a valid basis for defining a particular social group. Castillo-

Arias, 446 F.3d at 1198.

      And second, even if Dominguez-Salmerson’s proposed social group was not

circularly defined, she did not provide enough evidence to demonstrate that it was

distinct or defined with particularity. Even if the members of Dominguez-


                                           9
         USCA11 Case: 20-11749     Date Filed: 03/03/2021   Page: 10 of 10



Salmerson’s proposed social group share an immutable characteristic—gender—

she provided little to no evidence to demonstrate that the proposed group was

perceived as distinct by society as a whole. See Amezcua-Preciado, 943 F.3d at

1344–45. And, similarly to Perez-Zenteno, Dominguez-Salmerson’s proposed

group lacks definable boundaries and potentially encompasses a very large

percentage of the Honduran population. 913 F.3d at 1309 (finding that a proposed

social group was not definable because it was amorphous, overbroad, and

subjective).

      Because we find that Dominguez-Salmerson did not propose a legally

cognizable particular social group, we need not reach the second issue of whether

substantial evidence supports the BIA’s finding that Dominguez-Salmerson

otherwise failed to meet her burden of showing she was eligible for asylum or

withholding of removal.

      PETITION DENIED.




                                        10